Citation Nr: 0602781	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for residuals of a 
right orchiectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister 


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION
The appellant is a veteran who served on active duty from 
June 15 to July 16, 1957.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Waco Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for PTSD, and a January 2004 rating decision which granted 
service connection for residuals of a right orchiectomy, 
rated noncompensable.  In August 2003, the veteran and his 
sister (his legal guardian) appeared for a hearing before a 
hearing officer at the RO, and in October 2005 a 
videoconference hearing was held before the undersigned.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has PTSD.  

2.  The veteran's right testicle has been removed while the 
left testicle is intact.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).  

2.  A compensable rating for residuals of a right orchiectomy 
is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.115a, 4.115b, Diagnostic Code (Code) 7524 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA notification requirements are met.  
The veteran was provided VCAA notice in October 2001 
correspondence (prior to the decisions on appeal) from the 
RO.  He was notified (in the October 2001 correspondence, in 
the June 2002 and January 2004 decisions, in statements of 
the case (SOCs) issued in November 2002 and August 2004, and 
in a January 2004 supplemental SOC (SSOC)) of everything 
required.  Specifically, the correspondence, the November 
2002 and August 2004 SOCs, and the January 2004 SSOC informed 
the veteran of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate his claims.  The RO properly (see VAOPGCPREC 
8-2003 (Dec. 2003)) provided notice on the "downstream" 
issue of an increased initial rating for residuals of a right 
orchiectomy via the August 2004 SOC.  The veteran has had 
ample opportunity to respond and supplement the record after 
full notice was given, and has had ample opportunity to 
participate in the adjudicatory process.  

Regarding content of notice, the June 2002 and January 2004 
decisions, the November 2002 and August 2004 SOCs, and the 
January 2004 SSOC informed the veteran of what the evidence 
showed and why the claims were denied.  He was advised by the 
October 2001 correspondence that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The correspondence 
specifically advised the veteran of what the evidence must 
show to establish service connection, of what information or 
evidence VA needed from him, and the August 2004 SOC 
expressly informed him of what the evidence must show to 
warrant a compensable rating for residuals of a right 
orchiectomy.  The RO has asked the veteran to submit, or 
provide releases for VA to obtain, any pertinent records.  He 
was expressly asked to tell VA "about any additional 
information or evidence that you want us to try to get for 
you."  (See October 26, 2001 letter).  Everything submitted 
to date has been accepted for the record and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including service medical 
records) has been secured.  The veteran was afforded VA 
examination to assess the severity of the service-connected 
residuals of a right orchiectomy.  The Board has also 
considered whether a VA examination or advisory opinion is 
necessary in relation to the issue of service connection for 
PTSD.  A medical opinion or an examination is necessary 
(summarized):  If the record is insufficient to decide the 
claim, but contains evidence of a current diagnosis of the 
disability; establishes an event, injury, or disease in 
service; and indicates the current diagnosed disability may 
be related to the disease, injury, event in service.  
38 C.F.R. § 3.159.  Here, there is no competent evidence 
whatsoever that the veteran carries a current diagnosis of 
PTSD.  Consequently, an examination for a medical opinion is 
not indicated.  A decision review officer reviewed the claims 
de novo (see November 2002 SOC and January 2004 SSOC), and 
the claim for an increased rating of residuals of a right 
orchiectomy was again reviewed de novo (see August 2004 SOC).  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  



Service Connection for PTSD

Essentially, the veteran contends that service connection for 
PTSD is warranted due to an injury he sustained to his 
testicles during active duty.  Specifically, he alleges that 
a drill instructor struck his testicles with the butt of a 
rifle during basic training, and that psychiatric symptoms 
manifested soon after such injury.  

The veteran's service personnel records reflect that his 
military occupational specialty was "basic marine."  His 
service medical records include an April 1957 report of 
medical examination on induction that shows an abnormal 
psychiatric evaluation.  The examiner reported that the 
veteran exhibited labile mood pressure, with marked sweating 
of the palms and tremors of the fingers.  The diagnosis was 
moderate emotional instability, not considered disabling.  In 
July 1957 the veteran was referred to an Aptitude Board by 
his Commanding Officer because of a learning disability.  The 
Aptitude Board report indicates that the veteran "has great 
difficulty reading and understands nothing of his training.  
He has been in training 3 weeks and has learned nothing."  
Clinical evaluation revealed that the veteran was semi-
literate and of borderline intelligence.  He appeared "lost 
and bewildered" by the pace of recruit training, and the 
Aptitude Board found that he was unsuitable for retention in 
service.  A July 1957 report of examination on the veteran's 
separation from service also shows an abnormal psychiatric 
evaluation, and the diagnosis was a "specific learning 
defect" that existed prior to service.  The service medical 
records, including the July 1957 report of medical 
examination on his separation from service, are negative for 
clinical findings and/or diagnosis of any acquired 
psychiatric disorder.  

The earliest postservice medical evidence showing a diagnosis 
of a psychiatric disorder is a VA hospital summary showing 
that the veteran was hospitalized from October 1974 to 
January 1975.  He was recently transferred from a private 
medical facility where he was placed because of "strange, 
bizarre behavior."  The hospital summary shows, in pertinent 
part, diagnosis of schizophrenia, paranoid type.  The 
veteran's mother and sister reported that he  underwent a 
behavioral change approximately 10 years earlier following a 
November 1961 surgical procedure to remove his right 
testicle.  The summary indicates that the veteran's 
psychiatric condition improved during the hospitalization via 
participation in group therapy and medication, and his 
delusional and paranoid activity were in remission on 
discharge.  The summary is negative for any reference, either 
by a VA medical care professional or the veteran's sister or 
mother, to the veteran's service or any incident in service.  

In June 1983 written statements, three friends of the 
veteran's family reported essentially the same observations:  
that the veteran was amiable and had many friends prior to 
service, but that subsequent to service he did not associate 
with persons other than his immediate family, and tended to 
be violent and abusive toward his family.  

In a June 1983 letter, a private physician reported that he 
had treated the veteran for a mental disorder since October 
1974, and that he had a "long history of mental illness at 
least since 1971."  The physician reported that the veteran 
had a chronic schizophrenic disorder in which paranoia was a 
distinctive component.  Treatment included anti-psychotic 
medication, and the veteran continued to have transient 
episodes of being disruptive, anxious, dysphoric, suspicious, 
irritable, quarrelsome, and restless.  The physician stated 
that the veteran's insight and judgment had turned "clearly 
faulty."  

At the August 2003 hearing at the RO, the veteran contended 
that he has PTSD as a result of an incident in service when a 
drill instructor struck his testicles with the butt of a 
rifle during a rifle inspection.  The veteran's sister 
acknowledged that PTSD had never been diagnosed, but that 
schizophrenia had been diagnosed.  She stated that after she 
researched schizophrenia on the Internet, she did not "feel 
that that was what [the veteran's] problem was . . . ."  

VA outpatient records dated from April to October 2003 show 
treatment the veteran received for numerous health problems.  
April and July 2003 clinical reports show a diagnosis, in 
pertinent part, of schizophrenia, with no psychotic symptoms.  
The records are negative for clinical findings of PTSD, of 
any finding or opinion that the veteran has a psychiatric 
disorder related to service.  

At the October 2005 hearing, the veteran reiterated that a 
drill instructor struck his testicles with the butt of a 
rifle during training.  He denied having nightmares or 
flashbacks about the incident.  His sister testified that the 
veteran developed "all kinds of problems" shortly after the 
incident in service, including hallucinations and difficulty 
sleeping.  She reported that the veteran's mental health 
deteriorated to such a degree that he was committed to a 
private medical facility for psychiatric symptoms that "may 
or may not be on account of PTSD."  She reported that he had 
been treated for a mental condition since approximately 1961, 
and again acknowledged that PTSD had never been diagnosed.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Service medical records reflect a single diagnosis of 
moderate emotional instability, and a single diagnosis of a 
specific learning defect.  They do not show presence of a 
chronic acquired psychiatric disorder.  As is noted above, to 
establish service connection for a claimed disability, as a 
threshold requirement there must be evidence that such 
disability exists.  Here, the primary impediment to a 
favorable decision on this issue is the absence of a current 
diagnosis of PTSD.  

The only pertinent postservice medical evidence of record 
consists of VA medical records showing that the veteran was 
hospitalized for schizophrenia, paranoid type from October 
1974 to January 1975; a private physician's June 1983 letter 
describing treatment for schizophrenia; and VA outpatient 
records dated from April to October 2003 showing additional 
diagnoses of schizophrenia.  While that evidence clearly 
indicates that the veteran suffers from schizophrenia, it 
provides no indication whatsoever that the veteran has, or 
had, PTSD.  In fact, the veteran does not allege that PTSD 
has been treated or diagnosed postservice, and at the October 
2005 hearing, the veteran's sister expressly acknowledged 
that PTSD had never been diagnosed.  In sum, the record in 
this case is devoid of any competent (medical) evidence 
demonstrating that the veteran currently has the PTSD which 
he seeks to have service-connected.  Without a current 
diagnosis of such disorder, service connection for PTSD is 
not warranted.  

The claims of the veteran and his sister to the effect that 
he has PTSD which is related to service, cannot by itself 
establish that this is so.  They are laypersons and, as such, 
are not competent in matters requiring specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The doctrine of resolving 
reasonable doubt in the veteran's favor does not apply in 
this matter, as the preponderance of the evidence is against 
the claim.

Increased Rating for Residuals of a Right Orchiectomy

Postservice private medical records dated in November 1961 
show that the veteran underwent surgery for removal of his 
right testicle due to the development of a teratocarcinoma.  
While the veteran's service medical records are negative for 
any indication that he sustained an injury to his testicles 
during service, the RO noted that the veteran had 
consistently reported that during service a drill instructor 
struck his testicles with the butt of a rifle.  

The veteran and his sister testified at the August 2003 
hearing that the veteran returned home from service using 
crutches and pain medication due to the testicular injury.  
In a September 2003 letter, a private physician (a neuro-
radiologist) reported that he reviewed all the pertinent 
medical records, and opined that "it is as likely as not 
that [the veteran's] testicular cancer was caused by his 
service groin/testicle injury with the rifle butt."  

In a January 2004 decision, the RO granted service connection 
for residuals of a right orchiectomy, rated noncompensable, 
and awarded the veteran special monthly compensation (SMC) 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss 
of use of a creative organ.  

Other than notations of a history of testicular cancer, VA 
outpatient records dated from April to October 2003 are 
essentially negative for current findings regarding any 
residuals of the service-connected residuals of a right 
orchiectomy.  

In a September 2004 letter, the same private physician who 
provided the nexus opinion regarding the veteran's right 
orchiectomy and the injury in service reported that he had 
again reviewed pertinent medical records "for the purpose of 
making a medical opinion concerning [the veteran's] 
testicular cancer and 0% rating."  The physician opined:

While it is medically accurate to service 
connect [the veteran's] right orchiectomy 
for teratocarcinoma it is 
administratively inaccurate to assign his 
0%.  [The veteran] may also have low 
testosterone levels due to the loss of 
his testicle[;] this problem should be 
evaluated and rated if appropriate.

On VA examination in October 2004, the veteran reported that 
he was unable to work after the November 1961 right 
orchiectomy, primarily because he was unable to lift anything 
heavy.  The examiner noted that the veteran had also been 
treated for prostate cancer, and that in 1980 the prostate 
gland was removed.  The veteran denied any impairment in 
urinary control.  He denied urinary frequency or difficulty 
voiding.  The examiner expressly noted that the veteran 
denied having any residual problems subsequent to the 
November 1961 right orchiectomy.  [He also denied having any 
residuals of his prostate surgery.]  He denied any pain in 
the groin, but complained of slight numbness in the right 
groin area.  He denied an increase in urinary frequency, 
hesitancy, stream restriction, and dysuria.  He denied 
infections and acute nephritis.  Essentially, the veteran 
denied having "any specific problems related to the 
operation that affect his daily activities."  Examination 
revealed that the right testicle was absent and the left 
testicle was atrophic.  The diagnosis was history of 
teratocarcinoma of the right testicle, status post right 
orchiectomy and retroperitoneal lymph node dissection; and 
prostate cancer, status post prostatectomy.  

At the October 2005 hearing, when asked about symptoms that 
might be related to the right orchiectomy, the veteran's 
sister stated that the veteran developed a back/spine 
condition that makes it difficult for the veteran to walk.  
She stated, "I can't tell you that was [on] account of that 
testicular condition, but he has lost his ability to walk."  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Residuals of a right orchiectomy are rated under 38 C.F.R. 
§ 4.115b, Code 7524 (for testis, removal), which provides for 
a noncompensable rating for removal of one testis, while a 30 
percent rating is warranted for removal of both testes.  
38 C.F.R. § 4.115b, Code 7524.  A note to Code 7524 provides 
that, in cases of the removal of one testis as the result of 
a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, a rating of 30 percent will be assigned for the 
service-connected testicular loss.

It is noteworthy that this appeal is from the initial rating 
assigned with the grant of service connection, and that the 
RO has not assigned "staged ratings," but has assigned the 
current noncompensable rating (and SMC) for the entire appeal 
period.  The Board finds that the symptoms of the veteran's 
service-connected residuals of a right orchiectomy (inasmuch 
as only one  testicle is shown to have been removed) have 
never during the appellate period met (or approximated) the 
schedular criteria for a 30 percent rating under Code 7524.  
Hence, "staged ratings" are not for consideration.  

The statements/testimony of the veteran and his sister 
describing the symptoms of his residuals of the right 
orchiectomy are competent evidence to the extent that they 
can describe what he experiences.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, such statements and 
contentions must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.  

Regarding the neuro-radiologist's assertion that if the 
veteran has low testosterone levels, such should be 
considered in rating the disability at issue, it is 
noteworthy that such laboratory studies (or any associated 
impairment) are not listed in the criteria under Code 7524.  
[Any related loss of procreative powers is instead 
encompassed by the award of SMC for use of a creative organ.  
That award is not at issue herein, and is a Statutory rate.  
See 38 U.S.C.A. § 1114.]  Pain is compensated when it impairs 
function.  See 38 C.F.R. §§ 4.1, 4.10, 4.40.  The veteran's 
treatment records do not reflect that pain has been a 
residual symptom of the 1961 right orchiectomy.  In fact, he 
has essentially denied any residual symptoms of the 
orchiectomy.  

As noted, a noncompensable rating is assigned for removal of 
one testis while a 30 percent is warranted for removal of 
both testes.  38 C.F.R. § 4.115b, Code 7524.  Here, the 
rating criteria for the next higher evaluation of 30 percent 
are not met in view of the existing functional left testicle.

The Board recognizes that diseases of the genitourinary 
system generally result in disabilities related to renal or 
voiding dysfunctions, infections, or a combination of these.  
Here, the October 2004 examination reflects that the veteran 
denied any incontinence or other relevant impairment.  Hence, 
there is no basis for consideration of potentially applicable 
alternate rating criteria.  Furthermore, the evidence of 
record does not indicate that the disability picture presents 
manifestations that are exceptional or unusual or reflect 
factors that take it outside of the norm.  Accordingly, 
referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) is not indicated.  
The disability picture objectively presented provides no 
basis for assigning a compensable rating for the residuals of 
a right orchiectomy.  The preponderance of the evidence is 
against the claim, and it must be denied.  


ORDER

Service connection for PTSD is denied.

A compensable rating for residuals of a right orchiectomy is 
denied.  



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


